DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4-5, 10, 12, 16-18, and 21 are objected to because of the following informalities:
In claim 1, the term "the positioning" in line 6 should be "positioning" (emphasis added) due to spelling error.
In claim 1, the term "the working" in line 13 should be "a working" (emphasis added) since the claim languages “the working” appear for the first time, however, read as though they have already been recited.
In claim 1, the term "the occupancy state" in line 14 should be "an occupancy state" (emphasis added) since the claim languages “the occupancy state” appear for the first time, however, read as though they have already been recited.
In claim 1, the term "the user" in line 16 should be "a user" (emphasis added) since the claim languages “the user” appear for the first time, however, read as though they have already been recited.
In claim 4, the term "the control device" in line 4 should be "the electronic control device" (emphasis added) since the claim languages “an electronic control device” is recited in claim 1.
In claim 4, the term "the first output device and/or the second output device. the plurality of measurement elements" should be " the first output device and/or the second output device, the plurality of measurement elements " (emphasis added) due to comma error.
In claim 4, the term "the output device" in line 6 should be "the output devices" (emphasis added) since lines 3-4 of claim 4 refer to plurality of output devices.
In claim 1, the phrase "can be" in line 14 of claim 1 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claims 5, 10, 16-18, and 21, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 8, the term "the approach" and “the at least one sample transfer container” should be "an approach" and “an at least one sample transfer container” (emphasis added) since the claim languages "the approach" and “the at least one sample transfer container” appear for the first time, however, read as though they have already been recited.
In claim 8, the term "the intended volume" should be "an intended volume" (emphasis added) since the claim languages “the intended volume” appear for the first time, however, read as though they have already been recited.
In claim 10, the phrase "capacitance value at least one sample holder" should be “capacitance value between the electrodes of the at least one sample holder” because the at least one sample holder alone does not have any capacitance.
In claim 10, the term "the content" should be "content" (emphasis added) since the claim languages “the content” appear for the first time, however, read as though they have already been recited.
In claim 16, the term "according to claim 17" in lines 4 and 8 should be "according to claim 1" (emphasis added) due to spelling error.
In claim 18, the term "the occupancy state" should be "an occupancy state" (emphasis added) since the claim languages “the occupancy state” appear for the first time, however, read as though they have already been recited.
In claim 12, the term "occupancy stat" should be "occupancy state" (emphasis added) due to spelling error.
In claim 12, the term "the type" in lines 4 and 6 should be "type" (emphasis added) since the claim languages “the type” appear for the first time, however, read as though they have already been recited.
In claim 12, the term "the next manual" in lines 9-10 should be "next manual" (emphasis added) since the claim languages “the next manual” appear for the first time, however, read as though they have already been recited.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings fail to show “at least one first and one second base apparatus, at least one first and one second measurement arrangement, and at least one first and one second output device; the plurality of measurement elements and the output devices being fixed components of the sample-holding arrangement” (as recited in claim 4). The drawings must show every feature of the invention specified in the claims.  Therefore, “at least one first and one second base apparatus, at least one first and one second measurement arrangement, and at least one first and one second output device; the plurality of measurement elements and the output devices being fixed components of the sample-holding arrangement” (as recited in claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Note that: US PGPUB 20200147602 of the instant application contains drawings. However, the instant application does not file drawings as shown in US PGPUB 20200147602.

Appropriate corrections are required.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 6, 8-15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	As to claim 4, claim 4 recites “at least one first and one second base apparatus” render the claim indefinite because it is unclear what exactly constitute “at least one first and one second base apparatus”. Claim 4 further recites “control device being configured to addressing the first measurement arrangement, the second measurement arrangement, the first output device and/or the second output device” render the claim indefinite. What aspect the control device is addressing for the first measurement arrangement, the second measurement arrangement, the first output device and/or the second output device? Addressing what?

As to claims 6 and 8-9, claims 6 and 8-9 recites “second control device” render the claim indefinite because it is unclear what exactly constitute “second control device”. Is “second control device” sensor? Is “second control device” another circuitry?

As to claims 10, 19, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 19 recites the broad recitation “a conductive sample”, and the claim 19 also recites “in particular contacts the plane or passes the plane”, which is the narrower statement of the range/limitation.
In the present instance, claim 10 recites the broad recitation “capacitance value between electrodes of the at least one sample holder”, and the claim 10 also recites “in particular for measurement of several capacitance values at a plurality of sample holders and in particular every sample holder”, which is the narrower statement of the range/limitation.
In the present instance, claim 12 recites the broad recitation “In case of the user approaching at least one sample transfer container to an erroneous sample holder that has not been selected by the electronic control device as target for the next manual pipetting”, and the claim 12 also recites “in particular been illuminated”, which is the narrower statement of the range/limitation.
In the present instance, claim 12 recites the broad recitation “the illumination type of the erroneous sample holder is changed”, and the claim 12 also recites “in particular a warning illumination generated by a light element of the at least one erroneous sample holder is activated”, which is the narrower statement of the range/limitation.

As to claims 13 and 15, claims 13 and 15 recites “with which the measurement arrangement and the light arrangement are addressed” and “a data-processing electronic control device that addresses the measurement arrangement and the light arrangement” respectively render the claim indefinite. The measurement arrangement and the light arrangement are addressed in term of what?

As to claims 11 and 14, claims 11 and 14 are rejected based on their dependences on rejected claim 10.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 12, 16-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chavez – US 5380493 (hereinafter “Cha”).
	As to claim 1, Cha teaches pipette auxiliary system for supporting the manual pipetting, or respectively, dispensing of a plurality of samples in a working position of a sample-holding arrangement 10 by means of a user-guided pipette or dispenser apparatus (fig.1, fig.6A; col.2, lines 13-15: cell well plate is placed on a holder for supporting manual pipetting, wherein pipette assembly 122 accesses each cell well 115a-n and dispenses therein a sample; pipette assembly 122 corresponds to “a user-guided pipette or dispenser apparatus”; “cell well plate is placed on a holder” corresponds to “a working position of a sample-holding arrangement”; thus “pipette auxiliary system for supporting the manual pipetting, or respectively, dispensing of a plurality of samples in a working position of a sample-holding arrangement by means of a user-guided pipette or dispenser apparatus”), with the pipette auxiliary system comprising: a base apparatus 10 with a positioning device, which is configured for positioning of the sample-holding arrangement in the working position inside a positioning space of the base apparatus (col.4, lines 5-8: Cell well plate holder 10 (also corresponds to “a base apparatus”) has stabilizing portion 20 and receiving face 30 permanently attached to one another at an acute angle; hence, “stabilizing portion 20 and receiving face 30” corresponds to “a positioning device”); col.2, lines 14-41: portion of the holder that receives the cell well plate corresponds to “a positioning space”; thus “a base apparatus with a positioning device, which is configured for positioning of the sample-holding arrangement in the working position inside a positioning space of the base apparatus”), which is open at least along one plane (A) for pipetting (fig.6A), the sample-holding arrangement 10, comprising a plurality of sample holders 115a-n (col.6, lines 31-32), a measurement arrangement (col.6, lines 58-68 and col.7, lines 1-24: indicator array 101 comprises circuit board 110, IR LEDs 120 and LED 112 and phototransistor 114, wherein the indicator array 101 correspond to “a measurement arrangement”) comprising a plurality of measurement elements 114a-n (col.5, lines 65; col.7, lines 1-24: the presence or absence of a sample within a cell well can be determined by a measure of the reflectivity or a measure of the reflected IR signal off of the base of the cell well by phototransistor 114; thus phototransistors 114 corresponds to “a plurality of measurement elements”), that are, at least in a working position, positioned underneath that plane (A) (col.5, lines 59-62: Indicator array 101 may also be inserted in the appropriate brackets 70-73 shown in FIG. 5 that will appropriately position the array beneath receiving face 30 of cell well plate holder 10; thus “a plurality of measurement elements that are, at least in a working position, positioned underneath that plane (A)”), and with which an occupancy state of at least one sample holder in the working position can be detected (col.6, lines 58-68: Indicator array 101 comprises circuit board 110 on which is mounted an array of IR LED/LED/photo transistor groups (120/112/114), each group associated with a specific cell well 115. Cell well plate holder 10 is transparent and, therefore, allows the transmission of infrared light from IR LED 120 through cell well plate holder 10 to a point where it is reflected off the base of a specific cell well 115. The reflection of this infrared light illuminates phototransistor 114 adjacent to LED 112. The reflectivity of the base of a cell well 115 is altered by the presence or absence of a sample within 5,380,493 7 that cell well; col.5, lines 65; col.7, lines 1-24: the presence or absence of a sample within a cell well (or an occupancy state of at least one sample holder) can be determined by a measure of the reflectivity or a measure of the reflected IR signal off of the base of the cell well by phototransistor 114; thus “with which an occupancy state of at least one sample holder in the working position can be detected”), an output device 112 (col.7, lines 1-24: visual LED 112 corresponds to “an output device”) for outputting to a user information on the occupancy state of at least one sample holder (col.7, lines 1-24), and an electronic control device, which is configured to detect the occupancy state of at least one sample holder in the working position by controlling the measurement2 010-8984-0182/1/AMERICASPATENTAttorney Docket No. 190712/PCT/USarrangement and to output, in accordance with the occupancy state of the at least one sample holder, to the user the information on the occupancy state of said at least one sample holder (col.7, lines 1-24: The circuitry associated with phototransistor 114, described in more detail below, is set to trigger a visual LED 112 when the reflectivity of the cell well base is altered outside of a specific range. The existence of a reflected signal outside of a particular range would be associated with, and be indicative of, the presence of a sample within that particular cell well. The phototransistor circuitry would then illuminate visual LED 112 to indicate to the test operator that a sample is present or has been deposited within a particular cell well. It is anticipated that the sample is of such a nature that an LED illuminated beneath it would be detectable by the test operator; col.8, lines 22-24 and fig.7: basic circuitry shown in FIG. 7 can be utilized with either the embodiment shown in FIG. 6 or the embodiment shown in FIG. 6A; thus “an electronic control device, which is configured to detect the occupancy state of at least one sample holder in the working position by controlling the measurement2 010-8984-0182/1/AMERICASPATENTAttorney Docket No. 190712/PCT/USarrangement and to output, in accordance with the occupancy state of the at least one sample holder, to the user the information on the occupancy state of said at least one sample holder”).
.
	As to claim 2, Cha teaches all limitations of claim 1, Cha further teaches the plurality of measurement elements 114a-n being a fixed component of the sample-holding arrangement 10 and the output device 112 being a fixed component of the base apparatus 10 (col.5, lines 59-62: Indicator array 101 may also be inserted in the appropriate brackets 70-73 shown in FIG. 5 that will appropriately position the array beneath receiving face 30 of cell well plate holder 10; wherein indicator 101 comprises the plurality of measurement elements 114a-n and output device 112a-n; thus “the plurality of measurement elements being a fixed component of the sample-holding arrangement and the output device being a fixed component of the base apparatus”).

	As to claim 3, Cha teaches all limitations of claim 1, Cha further teaches the plurality of measurement elements 114a-n and the output device 112 being fixed components of the base apparatus 10 (col.5, lines 59-62: Indicator array 101 may also be inserted in the appropriate brackets 70-73 shown in FIG. 5 that will appropriately position the array beneath receiving face 30 of cell well plate holder 10; wherein indicator 101 comprises the plurality of measurement elements 114a-n and output device 112a-n; thus “the plurality of measurement elements and the output device being fixed components of the base apparatus”).

As to claim 5, claim 5 (the output device being a light arrangement, with which the sample-holding arrangement can be illuminated in function of the occupancy state of the at least one sample holder) is rejected as reasons stated in the rejection of claim 1.
	
As best understood, as to claim 6, Cha teaches all limitations of claim 1, Cha further teaches the pipette auxiliary system comprising said pipetting apparatus or dispenser apparatus (pipette assembly 122 or dispenser apparatus), which each comprise said electronic control device or a second control device (col.6, lines 11-14: pipette assembly 122 comprises IR LED 120 (or a second control device)), controlling the electronically operated pipetting or dispensing of the pipetting apparatus or dispenser apparatus (col.6, lines 14-16: a sample contained within the pipette is dispensed through pipette tip 116 into a particular cell well 115; thus “controlling the electronically operated pipetting or dispensing of the pipetting apparatus or dispenser apparatus”), with said electronic control devices and/or the second control device3 010-8984-0182/1/AMERICASPATENT Attorney Docket No. 190712/PCT/USbeing configured to control the measurement arrangement and/or the output device via a signal connection (col.6, lines 33-35: infrared illumination (or a signal connection) from IR LED 120 (a second control device) triggers the respective phototransistor 114 (or measurement arrangement) and illuminates the respective visual LED 112 (or output device); thus “with said electronic control devices and/or the second control device3 010-8984-0182/1/AMERICASPATENT Attorney Docket No. 190712/PCT/USbeing configured to control the measurement arrangement and/or the output device via a signal connection”).

As to claims 16-18 and 21, claims 16-18 and 21 are rejected as reasons stated in the rejection of claim 1. 

As to claim 12, claim 12 (with the electronic control device being configured to implement one of the following functions: type of illumination of at least one sample holder is dependent on the measured occupancy state of the sample holder) is rejected as reasons stated in the rejection of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez – US 5380493 (hereinafter “Cha”) and further in view of Magnussen – US 20090000403 (hereinafter “Ma”).

	As to claim 7, Cha teaches all limitations of claims 1 and 6, Cha further teaches the electronic control device of the pipetting apparatus or dispenser apparatus (col.7, lines 30-32: transmitter circuitry 150 which incorporates IR LED 156 on pipette assembly 122 as in fig.6A) being configured to control the measurement arrangement (which includes i.e. (receiving circuitry 170 and phototransistor 172) as shown in fig.7; phototransistor 172 is controlled by transmitter circuitry 150 which incorporates IR LED 156; col.8, lines 27-29: Receiving circuitry 170 is adjusted/controlled to be sensitive to the presence of infrared illumination from IR LED 156 on phototransistor 172). This embodiment of Cha does not explicitly teach the electronic control device of the pipetting apparatus or dispenser apparatus receives information on the occupancy state in form of occupancy state data.
	Ma teaches a concept of: pipette 110 includes a wireless data transceiver 2132 adapted to send and receive information from external devices ([0172]).
Since another embodiment of Cha teaches that: presence or absence of a sample therein (or occupancy state) is determined based on reflective characteristics (or occupancy state data) of the cell well (as reasons stated in the rejection of claim 1) and since basic circuitry shown in fig.7 can be utilized in fig.6A (col.8, lines 22-24), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify electronic control device of the pipetting apparatus or dispenser apparatus of Cha with concept teachings of Ma to include the electronic control device of the pipetting apparatus or dispenser apparatus receives information on the occupancy state in form of occupancy state data, to facilitate automatically dispensing aspect as needed (i.e. when there is an absence of a sample in a specific cell well) for automation and prevent over dispensing, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to facilitate automatically dispensing aspect as needed (i.e. when there is an absence of a sample in a specific cell well) for automation and prevent over dispensing) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As to claim 8, modified Cha teaches all limitations of claims 1 and 6-7, Cha teaches the electronic control device being configured to detect an approach of an at least one sample transfer container, which is connected to the pipetting apparatus or the dispenser apparatus to the at least one sample holder my measurement with the measurement arrangement (col.8, lines 22-35: access by the pipette tip (or an at least one sample transfer container) into a cell well is detected by circuitry shown in fig.7).
Modified Cha does not explicitly teach the electronic control device being configured to control the pipetting apparatus or dispenser apparatus in such a way that these release autonomously an intended volume each into the at least one sample holder.
	Since it is known in the pipette art to dispense accurately and automatically a known/intended volume using a pipette (as evident in the conclusion session), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify electronic control device of the pipetting apparatus or dispenser apparatus of modified Cha to further include the electronic control device being configured to control the pipetting apparatus or dispenser apparatus in such a way that these release autonomously an intended volume each into the at least one sample holder, to facilitate automatically and accurately dispensing a known/intended volume as needed (i.e. when there is an absence of a sample in a specific cell well), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to facilitate automatically and accurately dispensing a known/intended volume as needed (i.e. when there is an absence of a sample in a specific cell well) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chavez – US 5380493 (hereinafter “Cha”) and further in view of Magnussen – US 20090000403 (hereinafter “Ma”), and further in further view of Hurwitz – US 20170370956 (hereinafter “Hu”).
As to claim 9, modified Cha teaches all limitations of claims 1 and 6-8, it does not explicitly teach with the electronic control device or the second control device being configured to execute a pipetting planning program, according to which the information on the at least one sample holder of the sample-holding arrangement intended as the each next target position for the pipetting is displayed to the user by means of the output device, the manually operated approach of the at least one sample transfer container to the sample- holding arrangement is detected by the measurement arrangement and the position of the reached sample holder is recognized, it is detected by comparison with the planning data of the pipetting planning program whether the reached position is the intended target position according to the plan, and, in case the reached position is the intended target position according to the plan, a predefined sample volume is released automatically to the target position,4 010-8984-0182/1/AMERICASPATENT Attorney Docket No. 190712/PCT/USand, in case the reached position is not the intended target position according to the plan, this automatic release is suppressed.
	Hu teaches a concept of: computer apparatus display target and actual volume aspirated into pipette tip on display screen of the handheld pipette apparatus; the system  deactivate the pipette buttons on the handheld pipette apparatus until a proper location is accessed ([0069]); pipette could alternatively be robotized with appropriate carriers and actuators coupled to the pipette  and causing the pipette  to move to desired fluid locations and perform desired functions in an automated fashion ([0084]); single and or multi-channel handheld pipette apparatus described herein includes a real-time, closed loop monitoring system that ensures that the pipette tip of the handheld pipette apparatus is automatically filled at a desired location and preferably also to a desired fill volume. Once filled, the operator moves the handheld pipette apparatus over the destination well or tube as required by the protocol or method to dispense the desired uniform aliquots of liquid from the tip with monitoring of the dispense location. The handheld pipette apparatus itself, preferably monitors the flow rate of the liquid. As such, the amount of liquid that is received into the pipette tip and that flows out of the pipette tip may be tracked and validated electronically as part of the validation process, along with pipette tip position ([0011]); The system is also configured to recognize or otherwise determine which container (e.g., which well, test tube etc.) the liquid was transferred from/to ([0012]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify pipette auxiliary system of modified Cha to further include with the electronic control device or the second control device being configured to execute a pipetting planning program, according to which the information on the at least one sample holder of the sample-holding arrangement intended as the each next target position for the pipetting is displayed to the user by means of the output device, the manually operated approach of the at least one sample transfer container to the sample- holding arrangement is detected by the measurement arrangement and the position of the reached sample holder is recognized, it is detected by comparison with the planning data of the pipetting planning program whether the reached position is the intended target position according to the plan, and, in case the reached position is the intended target position according to the plan, a predefined sample volume is released automatically to the target position,4 010-8984-0182/1/AMERICASPATENT Attorney Docket No. 190712/PCT/USand, in case the reached position is not the intended target position according to the plan, this automatic release is suppressed, to prevent handheld pipette apparatus from dispensing or aspirating liquid when it is determine the handheld pipette apparatus is in an incorrect location compared to a recipe or other protocol ([0087]).

Claims 10-11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez – US 5380493 (hereinafter “Cha”) and further in view of Becknell – US 20040160328 (hereinafter “Be”).

	As to claim 19, Cha teaches all limitations of claim 1, it does not explicitly teach with the occupancy state being measured7 010-8984-0182/1/AMERICASPATENTAttorney Docket No. 190712/PCT/USby measuring a capacitance or a change of capacitance of at least one measurement element implemented as an electrode, when a sample transfer container of a non-conductive material, filled with a conductive sample, is approached to this electrode and in particular contacts the plane or passes the plane.
	Be teaches a concept of: the capacitance-detecting array has a first electrode opposite a second electrode. The securing member is configured to secure a conduit between the first and second electrodes so that the capacitance -detecting array detects a change in capacitance indicative of a presence  or an absence of a liquid in the conduit ([0010]); wherein liquid chemical in conduit i.e. conductive liquids ([0025-0026]); It has also be found that conduit 16 is typically made a dielectric or non-conductive material, such as polyethylene tubing, which can withstand the properties of the chemicals ([0026]).
	Since Cha teaches a plurality of sample holders (as reasons stated in the rejection of claim 1), and since it is known in the art to have electrodes comprise a conductive material including a conductive polymer (as evident in the conclusion session), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify measurement arrangement of modified Cha to further include with the occupancy state being measured7 010-8984-0182/1/AMERICASPATENTAttorney Docket No. 190712/PCT/USby measuring a capacitance or a change of capacitance of at least one measurement element implemented as an electrode, when a sample transfer container of a non-conductive material, filled with a conductive sample, is approached to this electrode and in particular contacts the plane or passes the plane (as recited in claim 19); with the measurement elements being configured as electrodes, and in which the measurement arrangement is configured for the measurement of a capacitance value between electrodes of the at least one sample holder, in particular for measurement of several capacitance values at a plurality of sample holders and in particular every sample holder, with that capacitance value being influenced by content of the sample-holding chamber of the sample holder, so that the occupancy state is measured by a measurement of the capacitance (as recited in claim 10); with the measurement elements being designed as electrodes, and with the electrodes comprising an electrically conductive polymer, or consisting thereof (as recited in claim 11), for a simple, low cost liquid sensing apparatus aspect ([0008]). 

	As to claims 10-11, claims 10-11 are rejected as reasons stated in the rejection of claim 19.

	As to claim 14, modified Cha teaches all limitations of claims 1 and 10, it does not explicitly teach with each of the sensor devices of the measurement arrangement that comprise at least one measurement element being configured such that a number M of distinguishable occupancy states of the at least one sensor device is 2 <=M <=10.
	Since it is known in the art to change measuring resolution of capacitive sensing device (as evident in the conclusion session), and since current measurement element of modified Cha has a certain measuring resolution associated it, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify measurement arrangement of modified Cha to further include with each of the sensor devices of the measurement arrangement that comprise at least one measurement element being configured such that a number M of distinguishable occupancy states of the at least one sensor device is 2 <=M <=10 (as desired), for acceptable fault tolerance among measurements to produce repeatable and consistent desired outcomes of occupancy states of the at least one sensor device, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to facilitate automatically and accurately dispensing a known/intended volume as needed (i.e. for acceptable fault tolerance among measurements to produce repeatable and consistent desired outcomes of occupancy states of the at least one sensor device) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chavez – US 5380493 (hereinafter “Cha”) and further in view of Buchloh – US 20150239130 (hereinafter “Bu”).
	As to claim 20, Cha teaches all limitations of claims 1 and 16-17, it does not explicitly teach production of a sample-holding arrangement by means of injection molding.
	Bu teaches a concept of laboratory articles i.e. microplates, microplate covers, covers of reagent containers; carriers for microplates and holders (for example, so-called racks) for liquid containers, such as test tubes and the like, are also considered "laboratory articles". The laboratory articles, which are preferably produced from plastic by means of injection molding ([0025]).
	It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify a sample-holding arrangement of Cha to further include production of a sample-holding arrangement by means of injection molding, for reasons of low weight, good chemical resistance, and low production costs ([0025]).

As best understood, claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chavez – US 5380493 (hereinafter “Cha”) and further in view of Katano – US 20170274372 (hereinafter “Ka”).
As to claim 13, Cha teaches all limitations of claims 1 and 5 and 12, it does not explicitly teach an external device, which is arranged separately from the base apparatus, and that comprises a data processing device, with the base apparatus comprising a data processing electronic device, with the measurement values corresponding to the occupancy states, measured by the measurement arrangement being stored by the electronic control device as occupancy state data in a data storage device of the external device.
Ka teaches a concept of an external device (controller 3) which is arranged separately from a microplate (pipetting container), wherein the controller 3 comprises a storage section 133, an input section 138 are connected to a control section 130. The control section 130 includes a pipetting pattern generating section 135 and a pipetting managing section 136 ([0053-0055]).
Since it is known in the art to have microplate reader configured to be connectable to an external processor i.e. a provided personal computer (as evident in the conclusion session), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cha to further include an external device, which is arranged separately from the base apparatus, and that comprises a data processing device, with the base apparatus comprising a data processing electronic device, with the measurement values corresponding to the occupancy states, measured by the measurement arrangement being stored by the electronic control device as occupancy state data in a data storage device of the external device, for controlling pipetting remotely aspect, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to facilitate automatically and accurately dispensing a known/intended volume as needed (i.e. for controlling pipetting remotely aspect) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As best understood, claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chavez – US 5380493 (hereinafter “Cha”) and further in view of Katano – US 20170274372 (hereinafter “Ka”), and further in further view of Petcavich – US 20170322194 (hereinafter “Pe”).
	As to claim 15, modified Cha teaches all limitations of claims 1, 5, 12-13, it does not explicitly teach a data-processing electronic control device that contains a microcontroller with Touch Sensing Controller (TSC) hardware.
	Pe teaches a concept of: electrodes are formed a microwell plate 50 as shown in FIG. 6, wherein the microwell electrode combination is then attached to a microcontroller that scans each well to determine the electrical characteristics of the electrode pattern. Standard off the shelf touch screen microcontrollers ([0022]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cha to further include a data-processing electronic control device that contains a microcontroller with Touch Sensing Controller (TSC) hardware, for controlling functionality of microplate and/or pipetting utilizing touching aspect, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to facilitate automatically and accurately dispensing a known/intended volume as needed (i.e. for controlling functionality of microplate and/or pipetting utilizing touching aspect) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Due to 112 issues presenting in claim 4, a rejection for claim 4 under prior art could not reasonably be made, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention.
Note: the instant application contains substantially various claim objections, drawing objections, and 112b rejections. Examiner suggests that applicant should double check entire instant claims and future amendments to claims and drawings and/or specification to eliminate similar claim objections, drawing objections, and 112b rejections as at least pointed out above (see claim objections, drawing objections, and 112b rejections as at least indicated above as an example).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review US 20110064812, which teaches dispense accurately and automatically a known/intended volume using a pipette ([0035]).

Applicant is invited to review US 20140253305, which teaches electrodes comprise a conductive material including a conductive polymer ([0045]).

Applicant is invited to review US 20100283485, which teaches it is possible for changing measuring resolution of capacitive sensing device ([0219]).

Applicant is invited to review US 20160003859, which teaches microplate reader configured to be connectable to an external processor i.e. a provided personal computer ([0096]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861